Citation Nr: 0621251	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  95-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for pain of multiple 
joints, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1994.  he served in Southwest Asia during the Persian 
Gulf War and was awarded the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the veteran's claims.  The 
RO in Muskogee, Oklahoma, currently has jurisdiction over the 
veteran's claims folder.

The record reflects that the Board remanded the current 
appellate issues for additional evidentiary development in 
January 2002, July 2003, and June 2004.  This was 
accomplished, to the extent possible, and in January 2006 the 
Muskogee RO issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
case has now been returned to the Board for further appellate 
consideration.

Issues not on appeal  

In its June 2004 decision, the Board granted service 
connection for a respiratory disorder as due to an 
undiagnosed illness.  The VA Appeals Management Center (AMC) 
implemented the Board's decision in a July 2004 rating 
action, assigning a noncompensable (zero percent) disability 
rating effective from January 28, 1994.  The veteran did not 
disagree with that decision.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].



FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
reflects that the veteran does not currently have a low back 
disorder.

2.  The veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

3.  The veteran's headaches have been attributed to known 
clinical diagnoses, to include evidence indicating it is part 
of the symptomatology associated with his service-connected 
depressive dysthymic disorder.

4.  There is no evidence of joint impairment on physical 
examination; with the exception of the right knee, the 
veteran's subjective complaints of joint pain have not been 
attributed to either a diagnosed or undiagnosed disability 
incurred during active service, to include his service in the 
Persian Gulf War.  

5.  The veteran's complaints of right knee pain have been 
attributed to a known clinical diagnosis, specifically 
Osgood-Schlatter disease.  However, no competent medical 
evidence relates this disability to active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Service connection is not warranted for headaches, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  Service connection is not warranted for pain of multiple 
joints, to include as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder, headaches, and multiple joint pain, to include as 
due to an undiagnosed illness for the latter two claims.  
After a careful review of the record, and for the reasons 
stated below, the Board concludes that these claims must be 
denied as the preponderance of the evidence is unfavorable.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a claimant need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of the veteran's current appellate 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.  

Under such circumstances, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit) has indicated 
that this defect can be remedied by a fully compliant VCAA 
notice issued prior to a readjudication of the claim.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  

In this case, numerous letters have been sent to the veteran 
over the years.  In addition, as has been described in the 
Introduction, the case has been remanded by the Board on 
three prior occasions.  Based on this lengthy procedural 
history, the veteran is, or should be, amply aware of his 
obligation and those of VA with respect to his claim.

In any event, a full-blown, 8 page VCAA letter was sent to 
the veteran by the AMC in August 2004.  For the reasons 
detailed below, the Board finds that, through this letter 
alone, the veteran has been amply informed of what is 
required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005).  In pertinent part, the 
August 2004 letters addressed the general criteria for 
establishing service connection for a claimed disability.  
See the August 23, 2004 VCAA letter, page 6.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this case, 
the August 2004 letter, in addition to indicating in general 
what evidence VA would obtain (page 5), also stated that VA 
would provide a medical examination (pages 1-2).

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  The August 2004 VCAA letter informed 
the veteran that while VA would request private records, it 
was ultimately his responsibility to make sure the evidence 
was received.  In addition, the Board observes that the 
August 29004 VCAA letter informed him of the consequences if 
he failed to report for a scheduled examination.  See the 
August 23, 2004 letter, page 2.

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  In pertinent part, the August 2004 
letter informed the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know," and that if the evidence was is 
in his possession, "please send it to us."  Id.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  Elements (2) 
and (3) are in dispute, and have been addressed by the VCAA 
letter.  With respect to elements (4) and (5), an April 2006 
letter sent to the veteran provided the specific type of 
notification regarding disability rating(s) and effective 
date(s) discussed by the Court in Dingess, supra.  In any 
event, in the absence of a grant of service connection, the 
matter of degree of disability and effective date of service 
connection is moot. 

The Board additionally observes that after the issuance of 
the August 2004 VCAA letter, the veteran was accorded ample 
opportunity to provide evidence and argument in support of hi 
claim.  [As noted below, he failed to report for the VA 
examination reference in the August 2004 letter.]  The 
Muskogee RO then readjudicated all three claims in the 
January 2006 SSOC referred to in the Introduction.  Thus, any 
timing problems with respect to VCAA notice have been 
rectified by the issuance of the subsequent VCAA letter, with 
the veteran being afforded amply opportunity to identify 
and/or to present evidence after the issuance of the letter.  
The veteran and his representative have pointed to no harm 
arising from the mis-timing of VCAA notice.

For these reasons, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
him and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005); rev'd on other grounds, Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006) [VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it]; see also Dela Cruz, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

It is clear from a review of the file that any and all 
evidence pertinent to these claims are already of record.  
These record include the veteran's service medical records as 
well as extensive post-service medical records.  The veteran 
has not indicated the existence of any relevant evidence that 
has not been obtained or requested.  He has also been 
accorded multiple examinations with respect to the his 
appellate claims.

The Board finds that its remand directives have been 
substantially complied with by the AOJ, to the extent 
possible, and accordingly another remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).
The Board notes that its June 2004 remand directives included 
the veteran being accorded a neurologic examination to 
address his headaches claim.  Such an examination was 
referenced in the August 2004 VCAA letter, discussed above, 
and was scheduled for September 2004.  The veteran failed to 
appear.  As already noted, VCAA letter sent to the veteran in 
August 2004 informed him of the consequences if he failed to 
report for a scheduled examination.  In addition, the record 
contains another letter dated in August 2004 which reminded 
the veteran of the date, time, and location of this scheduled 
examination.

The Board is cognizant that the veteran's representative 
intimated in a June 2006 statement that the veteran did not 
receive adequate notice of the scheduled neurological 
examination.  Specifically, the representative noted that the 
August 2004 letter was dated approximately two weeks prior to 
the September 2004 examination, and that assuming the letter 
was delivered in a timely manner (within three days) that 
left the veteran less than two weeks to arrange attendance 
for the examination.  The representative has failed to 
indicate why the veteran was inadequately notified of the 
examination under such circumstances.  The August 2004 
notification letter stated that he should contact VA if he 
could not make the appointment, and provided telephone 
contact numbers.  Nothing in the record reflects that the 
veteran informed VA prior to the scheduled examination that 
he was unable to attend, nor has good cause been alleged for 
his failure to appear.  
See 38 C.F.R. § 3.655 (2005).  

The Board also observes that it does not appear it has been 
alleged that the veteran did not actually receive 
notification of this examination.  Even if he did, there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board must conclude 
that the veteran was provided with and received adequate 
notice of the neurological examination scheduled for 
September 2004, especially since the record reflects that the 
letter was sent to his address of record.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

In addition, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been afforded the opportunity to 
present evidence and argument in support of this case.  He 
indicated on his May 1995 substantive appeal that he did not 
want a Board hearing in conjunction with this appeal.  
Further, he has been represented by an accredited 
representative who has indicated familiarity with the law and 
the facts of this case.  

In view of the foregoing, the Board concludes that the duty 
to assist has been satisfied, to the extent possible given 
the seeming lack of cooperation on the part of the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [The duty 
to assist is not a "one-way street."  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.].

Accordingly, the Board will proceed on to a decision on the 
merits.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).  Effective March 1, 2002, section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumption period to September 30, 2011.

The Board observes that it already acknowledged in June 2004 
that the veteran had active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  In making 
this determination, the Board referred to the veteran's DD 
Form 214 which reflected that his decorations and awards 
included the Southwest Asia Service Medal with two stars and 
the Kuwait Liberation Medal.  It was also noted that service 
medical records dated in May 1991 stated, in pertinet part, 
that the veteran was exposed to hazardous material in the 
Kuwait/Saudi Theater of support of Operation Desert 
Shield/Desert Storm between February and March 1991.

Although the service records on file do not document the 
exact dates of the veteran's service in the Southwest Theater 
of Operations during the Persian Gulf War, he has reported 
that it took place from August 1990 through March 1991.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (2005).

Combat presumptions

The Board observes that the veteran's DD Form 214 reflects 
that he received the Combat Action Ribbon, which reflects he 
engaged in combat while on active duty.  However, he has not 
indicated that any of the claimed disabilities which are the 
subject of his appeal were incurred while engaged in combat.  
In fact, he has indicated no specific in-service injuries, 
and that his symptoms originated after his service in the 
Persian Gulf War.  Consequently, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2005), regarding combat veterans, do not appear to be 
applicable to the instant case.

Additional law and VA regulations will be set forth where 
appropriate in connection with specific issues on appeal, 
below.



1.  Entitlement to service connection for a low back 
disorder.

Analysis

As an initial matter, the Board notes that the veteran is 
seeking service connection for a low back disorder 
independent of his claim for multiple joint pain as due to an 
undiagnosed illness.  Therefore, the Board's analysis will 
mirror that set out in Hickson, discussed above, and will not 
address the special statutory and regulatory provisions 
regarding undiagnosed illnesses.  To the extent the record, 
including the findings of the August 2004 VA orthopedic 
examiner, indicates the veteran's complaints of low back pain 
are part of his claimed multiple joint pain due to an 
undiagnosed illness, the Board will consider such complaints 
as part of its adjudication of that issue, below.

With respect to the first Hickson element, current 
disability, the Board acknowledged in the June 2004 remand 
that a November 1994 VA general medical examination included 
a diagnosis low back strain, minimal, and that low back 
strain is a recognized disability under VA's Schedule for 
Rating Disabilities.  However, it was also noted by the Board 
that a June 2003 VA examination report contained findings 
which suggested that the veteran exhibited no symptoms of a 
low back disorder, including any presented on X-ray of the 
low back.  Since the June 2003 VA examiner did not 
definitively state whether the veteran had a low back 
disorder or not, the Board remanded the claim for an 
examination in order to determine, in essence, whether there 
was a current disability, and if so, the etiology thereof.

In accord with the Board's remand directives, the veteran 
underwent a VA orthopedic examination in August 2004.  
Following examination of the veteran and review of his VA 
claims folder, the examiner opined, in pertinent part, that 
the veteran did not have a low back disorder, apart from 
complaints of pain in multiple joints of the body.  In short, 
the examiner concluded that the veteran does not a current 
low back disorder.  

The August 2004 VA examiner's conclusion is congruent with 
the majority of the competent medical evidence, which 
although documenting numerous complaints of back pain (along 
with complaints of pain in numerous other joints) does not 
include a specific diagnosis referable to the spine.  The 
only diagnosis of back disability in the veteran's medical 
records is the isolated finding of minimal low back strain in 
1994, a diagnosis which has not been subsequently replicated 
in over a decade.

The Board does not dispute that the veteran has complained of 
low back pain during the pendency of this appeal.  However, 
this in and of itself does not constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

To the extent that the veteran himself contends that he has a 
diagnosed back disorder, it is now well established that as a 
lay person without medical training the veteran the veteran's 
own opinions concerning medical matters are entitled to no 
weight of probative value. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Brammer, supra; Rabideau, supra; Chelte, supra; see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of competent medical diagnosis of a 
low back disorder, Hickson element (1) has not been 
satisfied, and the veteran's claim fails on that basis.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  

The veteran's service medical records do indicate complaints 
of low back pain during active service, to include records 
dated in February and March 1993.  
He also checked the box on his November 1993 Report of 
Medical History [completed in conjunction with his separation 
examination] that he had experienced recurrent back pain.  
Accordingly, element (2) has been met as to this claim.

With respect to element (3), medical nexus, in the absence of 
current disability medical nexus is an impossibility, and 
indeed no medical nexus opinion appears of record.  In fact, 
the August 2004 VA orthopedic examiner opined that the 
veteran's low back pain was not etiologically related to the 
service, to include the Persian Gulf.  Therefore, this 
element, too, has not been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

As has been discussed in connection with the VCAA, above, the 
Board remanded the veteran's headache claim in order for him 
to be accorded a neurological examination.  The purpose of 
this examination was to clarify whether the reported 
headaches had been attributed to a known clinical diagnosis, 
and to address the etiology of these complaints.  However, he 
failed to appear for that examination.

The provisions of 38 C.F.R. § 3.655 (2005) addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  
The Bord will therefore proceed to adjudicate the veteran's 
claim based upon the evidence of record.

Based upon the evidence of record, the Board finds that the 
veteran's headaches have been attributed to known clinical 
diagnoses.  Specifically, a November 1994 VA general medical 
examination diagnosed, in pertinent part, migraine cephalgia.  
In addition, the examiner indicated that the veteran's 
headaches, among other reported symptoms, were likely related 
to his psychiatric diagnoses (psychoneurosis with 
somatization; passive dependence with adjustment disorder; 
and chronic depression).  In short, this medical evidence 
indicates that the claimed headaches are due to a known 
medical cause or causes, and are not due to an undiagnosed 
illness.

A June 2003 VA general medical examination noted that the 
veteran's headaches were similar to a sinus-type headache 
based on the history, but that physical exam and diagnostic 
studies did not support a diagnosis of sinus headaches, and, 
therefore, a definite cause of the veteran's headache at this 
time was unknown.  
However, an "unknown cause" is not the same as an 
"undiagnosed illness".  

As was noted in the Board's June 2004 remand, the June 2003 
examiner failed to reconcile his findings with, or to 
address, the diagnosis of "migraine cephalgia" by the 
November 1994 VA general medical examiner, nor did the 
examination report explain why diagnostic testing was not 
needed in order to ascertain whether the veteran could be 
having migraine or another type of headache or one not 
attributable to a known clinical diagnosis.  Moreover, it was 
noted that the June 2003 examination appears to have been 
performed by a physician's assistant, although co-signed by 
an attending physician, and that the complexities of the 
medical evidence and medical questions in this case required 
examination of the veteran by physicians with appropriate 
specializations.  The examining provider at the November 1994 
VA general medical examination was identified as a Medical 
Doctor (M.D.), and, thus, presumably more qualified and 
experienced than the June 2003 examiner.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].

In view of the foregoing analysis of the medical evidence, 
the Board concludes that the findings of the November 1994 VA 
examiner are entitled to the most weight on this issue.  
Accordingly, the preponderance of the evidence reflects that 
the veteran's headaches have been attributed to a known 
clinical diagnosis.  Thus, the special statutory and 
regulatory provisions regarding undiagnosed illnesses are not 
applicable in this case.

The Board has given thought to whether service connection may 
be granted for the veteran's diagnosed headache disability 
regardless of the inapplicability of the undiagnosed illness 
provisions.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  However, even though the veteran's service 
medical records indicate headaches during active service, his 
current headaches complaints have not been attributed 
directly to service.  Rather, as discussed above the 
headaches were attributed to an acquired psychiatric disorder 
by the November 1994 VA examiner; i.e., his headaches are a 
symptom of a psychiatric disability.  No competent medical 
opinion to the contrary is of record.  In essence, the 
veteran is effectively service connected for the headaches, 
as such are considered to be part and parcel of his service-
connected depressive disorder, which is currently evaluated 
as 30 percent disabling.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the establishment of 
service connection for headaches as a separate and distinct 
disability, to include as due to an undiagnosed illness.  
Accordingly, the claim is denied.

3.  Entitlement to service connection for pain of multiple 
joints, to include as due to an undiagnosed illness.

As an initial matter, the Board notes that the veteran's 
complaints of multiple joint pain, with the exception of his 
right knee, have not been attributed to known clinical 
diagnoses.  X-rays taken of the knees, shoulders, and lumbar 
spine in June 2003 were normal except for evidence of old 
Osgood-Schlatter' s disease of the right knee.  The August 
2004 VA orthopedic examiner stated that there were no 
verifiable signs on examination which were consistent with a 
known clinical diagnosis, and that the veteran did not have 
arthritis.  

Crucially, the competent medical evidence does not contain 
"signs" of an undiagnosed illness in the medical sense of 
objective evidence perceptible to an examining physician.  
See 38 C.F.R. § 3.317(a)(3) (2005).  For example, the 
veteran's upper and lower extremities were evaluated as 
normal on his November 1993 separation examination.  An April 
1994 VA Persian Gulf Registry examination indicated that his 
back and extremities were documented as normal.  There was no 
evidence of any impairment of the joints on physical 
examinations conducted as part of a November 1994 VA general 
medical examination, an August 1993 VA joints examination, 
the June 2003 VA general medical examination, and the August 
2004 VA orthopedic examination.  As already stated, X-ray 
studies conducted of the joints in June 2003 were all normal 
except for the right knee. 

Significantly, the November 1994 VA general medical examiner 
concluded following the examination that the veteran's 
complaints of multiple arthralgias was "without observable 
evidence of organic disease."  Similarly, the August 1998 VA 
joints examination diagnosed arthralgias of multiple joints 
"without objective findings".  The June 2003 VA examiner 
stated that the veteran had no verifiable symptoms of 
throbbing joint pain.  Moreover, the August 2004 VA examiner 
stated that there were no verifiable signs on examination 
which were consistent with a clinical diagnosis.  

None of the aforementioned VA examinations attributed the 
veteran's complaints of joint pain to an undiagnosed illness 
incurred as a result of his service in the Persian Gulf War.  
Indeed, the findings of both the November 1994 VA general 
medical examiner and the August 2004 VA orthopedic examiner 
appear to be against such a finding.  Specifically, the 
November 1994 VA examiner concluded, following examination, 
that there was no evidence of Persian Gulf problems per se.  
The August 2004 VA examiner opined that, as the veteran's 
first complained of low back pain and joint pain over one 
year after the Persian Gulf War, such symptoms were not 
incurred during, and were not the result of, that service.
 
The veteran's representative contended in a June 2006 
statement that the opinion of the August 2004 VA examiner was 
inconsistent with the law regarding undiagnosed illnesses in 
that the law provides a presumptive relation for disabilities 
which developed after Gulf War service through the year 2011.  
Nevertheless, this does not change the fact that there is no 
competent medical evidence which actually attributes the 
veteran's complaints of joint pain to an undiagnosed illness 
incurred during service.  

In summary, there are no signs of multiple joint impairment 
on objective examination, there is no competent medical 
evidence which attributes veteran's subjective complaints of 
joint pain to an undiagnosed illness incurred as a result of 
his service in the Persian Gulf War, and there is competent 
medical evidence which is actually against such a finding.  
Therefore, the Board finds that the preponderance of the 
evidence is against the establishment of service connection 
for joint pain as due to an undiagnosed illness.

Turning to the issue of whether the veteran is otherwise 
entitled to the establishment of service connection for 
multiple joint pain, see Combee, it has already been 
determined that his complaints are not attributed to a known 
clinical diagnosis, with the exception of the right knee.  
Consequently, this claim must fail for the same reasons as 
the low back claim adjudicated above.  Specifically, there is 
no competent medical evidence of a current disability; 
Hickson element (1) is therefore not satisfied.  Moreover, as 
with the low back, in the absence of a competent medical 
diagnosis of a current disability, there can be no medical 
nexus opinion relating these complaints to service; Hickson 
element (3) is also not satisfied.

The only remaining matter is the veteran's right knee Osgood-
Schlatter' s disease, which has been documented by the June 
2003 VA general medical examination and concurrent X-ray 
report.  Arguably, this disability is not part of the claimed 
multiple joint pain and thus service connection therefor is 
not on appeal.  Because this is not a certainty, however, the 
Board will separately address the matter.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to the right knee disability, Hickson element 
(1), current disability, is satisfied via the diagnosis of 
Osgood-Schlatter' s disease.  

Hickson element (2) is not satisfied, however, in that there 
does not appear to be any treatment for a right knee disorder 
during service, nor is there a diagnosis of Osgood-Schlatter' 
s disease in service.  The veteran's lower extremities were 
evaluated as normal on his November 1993 separation 
examination, and the veteran indicated on his concurrent 
Report of Medical History that he had not experienced 
"trick" or locked knee.  Indeed, it appears that Osgood-
Schlatter' s disease was initially diagnosed almost a decade 
after the veteran left the service.    

Moreover, there is no competent medical opinion of record 
which relates Osgood-Schlatter' s disease to the veteran's 
active service.  As such, Hickson element (3) is also not 
satisfied in this case.  Therefore, to the extent that the 
matter of service connection for Osgood-Schlatter' s disease 
is before the Board on appeal as part of the claim of 
entitlement to service connection for multiple joint pain, 
that aspect of the claim is also denied. 

For these reasons, the Board concludes that the veteran is 
not entitled to a grant of service connection for multiple 
joint pain due to either a diagnosed or undiagnosed 
disability.  Accordingly, the benefit sought on appeal is 
denied.  






	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for pain of multiple 
joints, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


